OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                          P.O. BOX 12308, CAPITOL STATION, AUSTIN TEXAS 78711

            ©FF8G0AL BUSINESS ---«**»«*&¥*» <?                                  ^
            STATE ©F T
            -PENALTY FOR                                            02 1R
 1/14/2015 PRIVATE USE                   :• „ ncSS
                                              sg                    0002003152       JAN15 2015
                                                                    MAILED FROM ZIP CODE 78 701
 BOWIE, ELLE UNTA                   Tr. Gt.. lNo.,l5?3282?Ai!
 t. • • .    . .    A1_                                                             WR-82,451-01
 This is to advise that the Court has^denied without written order the application for
 writ of habeas corpus on the findings^ the trial'court without a hearing.
                                                                                Abel Acosta, Clerk

                                   ELLE UNTA BOWIE
                                   NEY UNIT - TDC # 1793227
                                   114PRIVATE ROAD 4303
                                   HONDO,'TX 78861-3812                               ' UTF



.AMRS3B     ?SSSi                 H'H-,irlini'H',M,,u'''lh'il'iillli[|'H|||i|l'i|i'i!M'i